In a legal malpractice action, defendant appeals from so much of an order of the Supreme Court, Kings County, entered May 16, 1979, as (1) denied his motion to vacate a default judgment entered against him, and (2) denied his motion seeking disclosure as to plaintiff’s underlying claim against the New York City Transit Authority. Order affirmed insofar as appealed from, with $50 costs and disbursements. It was not an abuse of discretion to refuse to vacate the default in light of defendant’s inability to provide an acceptable excuse for his default. In affirming the denial of defendant’s request for further discovery, we note plaintiff’s concession that he will turn over his hospital records to defendant and will submit to a physical examination. Rabin, J. P., Cohalan, O’Connor and Weinstein, JJ., concur.